


110 HRES 588 EH: Recognizing Martha Coffin Wright on the

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 588
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Recognizing Martha Coffin Wright on the
		  200th anniversary of her birth and her induction into the National Women’s Hall
		  of Fame.
	
	
		Whereas, Martha Coffin Wright, sister of Lucretia Coffin
			 Mott, was one of five organizers of the First Woman’s Rights Convention in
			 Seneca Falls, New York, in 1848;
		Whereas from this convention came the Declaration
			 of Sentiments, an appeal for basic rights for women, modeled on the
			 Declaration of Independence;
		Whereas when Martha Wright helped to plan the Seneca Falls
			 Convention, she was six months pregnant with her seventh child, epitomizing the
			 personal strength and dedication of the participants of the women’s rights
			 movement;
		Whereas the sites associated with the First Woman’s Rights
			 Convention are preserved in the Women’s Rights National Historic Park in Seneca
			 Falls, New York;
		Whereas after the Seneca Falls Convention, Martha Wright
			 participated in many State and national women's rights conventions in various
			 capacities, often serving as president;
		Whereas during the antebellum years, Martha Wright was
			 active in the abolition movement, attended the founding meeting of the American
			 Anti-Slavery Society in Philadelphia in 1833, and later presided over numerous
			 anti-slavery meetings;
		Whereas Martha Wright's home in Auburn, New York, was part
			 of the Underground Railroad; and
		Whereas slavery was abolished in 1865 with the
			 ratification of the Thirteenth Amendment, and women's suffrage was achieved in
			 1920 with the ratification of the Nineteenth Amendment: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 200th birthday of Martha Coffin Wright;
			(2)recognizes the
			 induction of Martha Coffin Wright into the National Women's Hall of Fame;
			 and
			(3)honors the
			 accomplishments of Martha Coffin Wright in her fight for equal rights for all
			 Americans.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
